Citation Nr: 1141189	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the above claims.

In July 2008, a hearing was held before the undersigned Veterans Law Judge.

In September 2006 and September 2010, the Board remanded the matter to the RO for the purposes of providing the Veteran with adequate notice and a VA examination and obtaining additional evidence.  The matter was returned to the Board in July 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In his July 2004 claim, the Veteran asserted that he was treated for schizophrenia or symptoms of schizophrenia at the U.S. Army Hospital in Nuremburg, Germany, on May 4, 1979.  Review of the claims folder shows that no attempt has been made to retrieve these specific clinical records and they are not present among the service treatment records already associated with the claims folder.  VA must make reasonable efforts to obtain relevant records pertaining to the Veteran's active military, naval, or air service that are held or maintained by a government entity if the Veteran provides VA with information sufficient to locate such records.  38 U.S.C.A. § 5103A(b), (c); see also 38 C.F.R. § 3.159(c)(2).  Whenever the Secretary attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, appropriate efforts to obtain these records must be made before the Board renders a decision in this case. 

Furthermore, a supplemental opinion should be requested in this matter in order to obtain an opinion on the etiology of the Veteran's currently diagnosed psychiatric disorders that is based upon consideration of all of the relevant medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an adequate examination must be based upon consideration of the Veteran's prior medical history).  Here, the examiner must be provided with an opportunity to address any new evidence obtained on remand and should fully address any significance of the notation of "psychological overlay with conversion reaction" in the Veteran's May 1979 service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008).  

As the medical evidence indicates that the Veteran's occupational impairment is associated with his mental disorders, the Board finds that the claim for TDIU is inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the claims should be considered together and appellate action on the TDIU claim, at this juncture, would be premature. 

Lastly, on remand, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Shreveport, Louisiana, dated since November 2010.

2.  Contact the National Personnel Records Center and/or any other indicated source and request copies of the Veteran's complete service treatment records, to include all clinical records.  The Board is particularly interested in any of the Veteran's clinical records from the U.S. Army Hospital in Nuremburg, Germany, dated May 4, 1979.  Efforts to obtain these records should include, if necessary, contacting the Veteran to obtain any additional identifying information necessary to locate his records.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Then, request that an addendum to the January 2011 VA examination report be obtained from the same examiner who conducted the January 2011 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, specifically his report of continuous symptomatology since service, and any new previously unconsidered evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had (i) its clinical onset during active service or (ii) is related to any in-service disease, event, or injury.  

In providing this opinion the examiner must specifically address and discuss the significance, or lack thereof, of the notation of "psychological overlay with conversion reaction" in the Veteran's May 1979 service treatment records.  Does the notation of "psychological overlay with conversion reaction" indicate that a psychiatric disorder had its clinical onset during active service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the supplemental opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


